tcmemo_1999_288 united_states tax_court j david golub petitioner v commissioner of internal revenue respondent docket no filed date j david golub pro_se paul l darcy for respondent memorandum findings_of_fact and opinion gale judge in a notice_of_deficiency dated september respondent determined deficiencies an addition_to_tax and penalties with respect to petitioner’s federal income taxes as follows penalties addition_to_tax year deficiency sec_6662 a sec_6651 a dollar_figure dollar_figure dollar_figure big_number --q- respondent subsequently conceded that petitioner is not liable for the addition_to_tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner failed to report interest_income taxable dividends and capital_gains from the sale of securities on his federal_income_tax return whether a state tax_refund and credit to petitioner in are subject_to federal_income_tax whether petitioner properly claimed schedule c deductions on his and federal_income_tax returns whether petitioner is permitted to carry over net operating losses to compute his and federal_income_tax liabilities whether alleged procedural errors by respondent affect petitioner’s liability for the deficiencies and penalties at issue whether petitioner is liable for accuracy-related_penalties under sec_6662 for and and whether petitioner is liable for a penalty under sec_6673 findings_of_fact the parties filed a stipulation of facts with attached exhibits the facts reflected therein are so found and by this reference are incorporated herein petitioner is a certified_public_accountant he resided in staten island new york when the petition herein was filed the university of chicago litigation in petitioner began filing lawsuits against the university of chicago ibm corp ernst whinney and weiner co alleging employment discrimination in each of the proceedings the trial_court ruled against petitioner and the u s court_of_appeals for the second circuit affirmed ’ on date the u s district_court for the ekastern district of new york ordered its clerk not to accept future filings made by petitioner against the university of chicago ibm corp ernst whinney and weiner co unless a u s ' see golub v ernst whinney 779_f2d_38 2d cir cert_denied 476_us_1178 golub v university of chicago 876_f2d_890 2d cir cert_denied sub nom 495_us_941 golub v ibm corp 888_f2d_1376 2d cir cert_denied 495_us_941 golub v ernst whinney 891_f2d_277 2d cir cert_denied sub nom 495_us_941 golub v ernst whinney ibm corp university of chicago weiner co docket no 2d cir date golub v weiner co 896_f2d_543 2d cir cert_denied sub nom 495_us_941 golub v ernst whinney ibm corp university of chicago weiner co docket nos and 2d cir date magistrate first granted leave in response petitioner filed another lawsuit naming the same defendants in the u s district_court for the southern district of new york as a result of this filing the u s district_court for the eastern district issued an order enjoining petitioner from filing further lawsuits against those defendants it also required petitioner to pay costs in the form of defendants’ legal fees on date the u s court_of_appeals for the second circuit affirmed the district court’s order and imposed additional sanctions of dollar_figure upon petitioner the court_of_appeals determined that petitioner’s suit against the university of chicago ibm corp ernst whinney and weiner co totally lacked merit the court observed golub persists in filing duplicative claims that have been conclusively found to be wholly lacking in merit he a serial litigator whose conduct can no longer be tolerated although we are aware of his pro_se status we are convinced that measures must be taken to prevent golub from continuing to file such vexatious litigation which unfairly burdens the parties he names as defendants and the courts in addition to affirming the district court’s award of attorney’s fees we believe that the imposition of sanctions is warranted to deter golub from continuing his attempts to harass accordingly we conclude that the imposition of damages in the amount of one thousand dollars dollar_figure is appropriate additionally the clerk of this court is directed not to accept any future filings by golub except for filings seeking further review of our decision herein until the sanctions awarded by the district_court are satisfied in full this disposition should serve as a clear and unambiguous message to golub that the courts are not to be used as vehicles for harassment the kidder peabody litigation by approximately the time he instituted the litigation discussed above petitioner had opened a brokerage account with kidder peabody co inc kidder peabody he also entered into an agreement with kidder peabody enabling him to deal in put and call options kidder peabody agreed to extend credit to petitioner enabling him to trade on margin pursuant to a customer’s agreement petitioner agreed that kidder peabody could hold the assets in his account as security for all liabilities that petitioner owed to kidder peabody under the agreement kidder peabody had the right at any time without notice to apply any cash or credits in petitioner’s account to payment of any debit balances or other obligations of petitioner in or petitioner began to complain that kidder peabody had engaged in unauthorized trades in his account on date george c cabell vice president and associate general counsel of kidder peabody wrote to petitioner and explained what has occurred is that you have failed to respond to margin maintenance calls made in connection with positions in your account with the result that positions in the account had to be liquidated to satisfy the maintenance calls the letter concluded we do not feel that we can consent to act on your behalf in the future in connection with this account and we respectfully request that you transfer your account to another firm in reply petitioner made a handwritten notation on a copy of mr cabell’s letter to him stating your statement of the facts of this case is not correct as a result i believe it is necessary for us to meet to discuss the ‘exact’ nature of my claims petitioner then wrote the following letter to mr cabell date dear mr cabell your failure to respond to my request for an appointment to reconcile the facts and issues with respect to my account will only tarnish your defense to support your position before any impartial tribunal in essence your solution is to create a forced liquidation where i must sell out securities regardless of the market timing also by forcing me to transfer this account to another wall street house you believe that you can sweep all of your past improprieties under the rug with supposedly no trace left for public scrutiny the churning transactions effectuated by your salesmen are a matter of record case in point i have documented all short positions put transactions sold and written in my account on a trade_date basis where the wall street journal and new york times financial pages listed an s or r obviously in such a case the purchaser had to be kidder peabody as principal shortly thereafter i was put stock where the expiration period was greater than six months and there was a less than decline in the security price from the trade_date market price who put the stock in my account and for what reason what other explanation why is kidder peabody acting as an undisclosed principal in february i called paul tierny and requested that i be permitted to sell covered_call options as a start to liquidating my account he refused yet you have the audacity to continue to charge me margin interest and at the same time create a situation where you tie my hands and force liquidation what securities laws do you follow as general counsel for kidder peabody do you wish to test my allegations in a court of law don’t you guys have enough garbage from the siegel-boesky affatr once again i am requesting a meeting with you and whoever else at kidder peabody has the authority to make the necessary adjustments to correct the wrongs i can be reached at the number cited above respectfully j d golub on date kidder peabody’s vice president paul t tierney responded t am in receipt of your letter to george cabell dated date our position remains the same as we stated at previous meetings in addition we again ask you to give us the name of a broker to transfer your account to as you said you would months ago during and petitioner continued his complaints against kidder peabody insisting that kidder peabody had ignored his order to close his account and that kidder peabody had instead taken it over for its own purposes he filed complaints against kidder peabody with the national association of securities dealers inc nasd the chicago board options exchange and the office of attorney_general of the state of new york in a letter to the new york attorney general’s office petitioner stated kidder peabody co by itss own action breached our brokerage agreement and forced a liguidation i refused to transfer this account to any other broker in my letter of date i told them that i desired to liquidate the account i requested this orally on several prior occasions none of these agencies decided to take action against kidder peabody the nasd specifically determined that it could not find that there had been a violation of its rules in petitioner commenced litigation against kidder peabody and some of its employees in the u s district_court for the southern district of new york in the district_court ordered the parties to arbitrate their differences petitioner sought review of this order in the u s court_of_appeals for the second circuit in january of the court_of_appeals dismissed the appeal because the arbitration order was not appealable in date petitioner sent a letter to the district_court seeking permission to file a motion for injunctive relief on the grounds that kidder peabody failed to liquidate his account sheila chervin an attorney in the general counsel’s office of kidder peabody responded ina letter to the district_court dated date with a copy to petitioner ms chervin explained that kidder peabody had no letter on file from petitioner authorizing the liquidation of his account she stated that if petitioner would provide a letter authorizing liquidation kidder peabody would comply petitioner responded with a letter asking that kidder peabody send him a daily statement that set forth the net asset value of his account the letter also announced petitioner’s plans to seek reconsideration of or an appeal from the district court’s order petitioner also argued that he had demanded the liguidation of his brokerage account in august of ms chervin of kidder peabody replied on date informing petitioner that the current price of the stock in his brokerage account was available in library copies of the wall street journal her letter also took exception to certain factual representations that petitioner had made she concluded moreover i wish to note for the record that it has been more than two weeks since i put in writing in the date letter to judge haight that you could get the proceeds of your account by merely delivering to me a letter of authorization for its liquidation i reiterated the procedure for doing so on the telephone to you more than one week ago in the interim i have received your date letter delivered by hand but no letter of authorization please be advised that you can sit on this matter for as long as you wish but that kidder peabody takes no responsibility for your present recalcitrance or for any recalcitrance you have exhibited in the past petitioner replied with a letter arguing that he had sought liquidation of his account many times in the past the letter concluded consider this letter to be the formal authorization you request all prior letters are incorporated by reference your statement about responsibility for alleged present recalcitrance is irrelevant i reinstate my demand for the immediate release of all seized monies in the kidder peabody co inc brokerage account nothing in this letter of demand is to be construed as settlement of this litigation in any form manner or context ms chervin on behalf of kidder peabody responded on date i understand your letter to constitute authorization by you that your account at kidder peabody co incorporated that is account number 10u be liquidated and that upon liguidation the proceeds of the said account be delivered to you mailed to the above address we have begun to process the liquidation notwithstanding the district court’s order that he submit his claims against kidder peabody to arbitration petitioner did not do so he instead filed motions and interlocutory appeals attempting to overcome the order to arbitrate on date the district_court entered an order stating because this action has been stayed pending that arbitration plaintiff is enjoined during that pendency from any further filings in this court on date the district_court denied an attempt by petitioner to have the arbitration order certified and thus eligible for appeal petitioner apparently sought an appeal of this denial but the court_of_appeals dismissed his appeal for failure to pay docket fees petitioner’s income from the kidder peabody account during petitioner’s account earned dollar_figure in interest_income dollar_figure in dividends and an additional dollar_figure in proceeds from miscellaneous sales of securities at the time of the liquidation in december of the balance in petitioner’s account reflected a minus dollar_figure kidder peabody liquidated petitioner’s account in november and december of the subsequent liquidation produced proceeds of dollar_figure kidder peabody used some of the cash from the proceeds to pay off petitioner’s negative account liability it sent the remaining funds in five checks totaling dollar_figure to petitioner ’ on his federal_income_tax return for petitioner failed to report the dividend income from his account with kidder peabody on schedule b of the return where interest_income from kidder peabody should have been reported petitioner wrote in the word litigation on schedule d of his return in the space for reporting long-term_capital_gains petitioner wrote none on this figure includes the net amount of interest_income dollar_figure plus dividends received during date dollar_figure less accrued interest_expense for that month dollar_figure the bulk of these payments came in the form of a check for dollar_figure which petitioner deposited into his bank account on date a check for the december dividends in the amount of dollar_figure was issued to petitioner in date the parts of the schedule reserved for identifying the transactions he wrote kidder peabody co acct -- litigation ---- partial payment -- received escrowed --- interest bearing acct petitioner’s return contained a schedule c for reporting profits or losses from business on that form petitioner identified his principal business as real_estate appraisal and financing he reported income of dollar_figure in the form of interest and expenses of dollar_figure the expenses included other expenses of dollar_figure for telephone litigation-- reputation professional dues library-law publications petitioner also claimed a net_operating_loss_carryover deduction of dollar_figure the state_income_tax refund records of new york state department of taxation and finance indicate that in petitioner paid dollar_figure in state_and_local_income_taxes in the state issued a refund to petitioner of dollar_figure and credited the dollar_figure balance of these taxes to petitioner’s state and local income_tax liabilities these transactions were not reflected on petitioner’s federal_income_tax return schedule c deductions and net_operating_loss carryovers pursuant to an extension of time petitioner filed his federal_income_tax return on date thereon he reported no salary or wage income his schedule c however reported business income of dollar_figure as interest on a money market account he also deducted dollar_figure in business_expenses including dollar_figure for telephone litigation reputation professional dues law library software---computer publications on his return petitioner also claimed a net_operating_loss_carryover of dollar_figure proceedings before this court the parties were notified that this case had been set for trial approximately months before the trial date in preparing for trial respondent repeatedly wrote to petitioner asking for records that would demonstrate his bases in the securities that had been held in the kidder peabody account and for records that would substantiate his deductions such records were not forthcoming nor did petitioner participate meaningfully in developing the case for trial he delayed in meeting with respondent concerning the stipulation process and ultimately contributed efforts that were at best negligible all evidentiary documents contained in the stipulation were obtained by respondent from either kidder peabody or the u s district_court for the southern district of new york approximately week before the trial date petitioner filed a motion for continuance ’ asserting that respondent had failed to comply with the standing_pretrial_order respondent countered with a motion to dismiss for lack of prosecution three days before trial petitioner filed a notice indicating that all the defendants in the university of chicago litigation and in the kidder peabody litigation would be subject_to subpoena in petitioner’s case before this court the court set a hearing to consider these motions at that hearing the court inguired of petitioner what the university of chicago had to do with the case at issue petitioner responded because the university of chicago conspired with two other employers to discharge me and then after those discharges i was originally hired by kidder peabody as an employee and then was told like that i couldn’t be an employee and i should become an independent_contractor with them that was basically done because there was pending litigation against those other employers past dischargers and the university of chicago who had intentionally withheld the issuance of a degree at that point and conspired with those employers to terminate me rule provides that a motion for continuance filed less than days before the trial date ordinarily will be deemed dilatory and will be denied unless the ground therefor arose during that period or there was good reason for not making the motion sooner -- - this is all related there is no absolute rational basis for holding a person’s assets the way they e kidder peabody did we denied both petitioner’s motion for a continuance and respondent’s motion to dismiss at trial on this matter petitioner sought to subpoena ms chervin who had represented kidder peabody in the district_court proceedings that petitioner had instituted ms chervin sought to quash the subpoena asserting in an affidavit that petitioner had failed to provide the fees and mileage required by rule that she had no personal knowledge of the matters involved and further that petitioner’s attempt to subpoena her was an apparent attempt to circumvent the district court’s order barring petitioner from further filings against kidder peabody we granted her motion to quash on the basis of petitioner’s failure to tender witness fees and mileage our ruling did not address the other grounds presented at the conclusion of trial we ordered opening briefs to be filed in days with answering briefs to be filed days later on the due_date for opening briefs petitioner submitted a document which requested among other things an interlocutory appeal and an extension of time to file briefs we granted petitioner an additional weeks to file his opening brief but denied his motion for interlocutory appeal petitioner failed to -- - file a brief and instead at the expiration of the extension period filed a document regquesting inter alia that the court vacate several previous orders stay all proceedings and further extend the time for filing briefs in response the court issued an order denying all of petitioner’s requests except the extension of time to file an opening brief for which an additional weeks was given in that order however we advised that petitioner would receive no further extensions of time for filing his opening brief on the final deadline for filing a brief petitioner submitted two documents---one entitled notice of interlocutory appeal and the other entitled motion to stay all tax_court proceedings and postpone opening brief the document entitled notice of interlocutory appeal failed to identify a controlling question of law with respect to which there was a substantial ground for difference of opinion and for which an immediate appeal might materially advance the ultimate termination of the litigation herein as required by rule in response we ordered that these two documents be filed and denied both the motion for leave to file an interlocutory appeal and the motion to stay further tax_court proceedings we also ordered that no further briefs in this case would be accepted and that the court would decide the case on the record presently before it the court’s records indicate that in all petitioner submitted separate posttrial motions he also filed two supplements to one of the motions and a single supplement to another his motions generally sought reconsideration of our previous orders or interlocutory review of those orders we denied all of those motions other than the two seeking extensions of time to file his brief opinion i unreported income from brokerage account in in an action challenging a determination of tax_deficiency a deficiency_notice carries a presumption of correctness requiring the taxpayer to prove by a preponderance of evidence that the commissioner’s determination was erroneous see rule a 290_us_111 a the tortious conversion claim for federal_income_tax purposes gain_or_loss from the sale or use of property is attributable to the owner of the property in some instances a failure by the commissioner to show that the taxpayer received alleged unreported income may affect the burden_of_proof here however the evidence sufficiently connects petitioner to the receipt of the income at issue to preclude considerations affecting the burden_of_proof cf sec_6201 as added by the taxpayer bill of right sec_2 publaw_104_ sec a 110_stat_1452 779_f2d_849 2d cir affg in part and remanding in part mandina v commissioner tcmemo_1982_ -- - see 485_us_340 see also 311_us_112 300_us_5 thus if a corporation deals in property as agent for another party then for tax purposes the other party and not the corporate agent is the owner see commissioner v bollinger supra pincite the ordinary relationship of a stockbroker to a customer is that of an agent to a principal see 129_us_193 am jur 2d brokers sec_148 accordingly a stockbroker is not taxable on the earnings gains or losses generated by transactions in securities it undertakes for its customer rather the customer as owner of the securities involved in the transactions is the taxable party the stockbroker nevertheless is required under sec_6045 to file a return setting forth the name and address of each customer and the gross_proceeds of that customer together with such other information as may be required by the secretary see sec_6045 sec_1_6045-1 income_tax regs the evidence in this case reveals a straightforward principal-agent arrangement petitioner as the customer and principal engaged kidder peabody as his broker and agent to deal on his behalf with securities he owned early in kidder peabody credited petitioner with dollar_figure in interest_income dollar_figure in dividends and an additional dollar_figure in capital_gains from miscellaneous sales of securities in november of after some heated correspondence petitioner authorized kidder peabody to liquidate the account kidder peabody did so and as required_by_law furnished the required return to the irs reporting the interest_income dividends and other miscellaneous proceeds as well as the gross liquidation proceeds of dollar_figure to petitioner petitioner as the owner of the securities is taxable on the income earned by the securities and on the subsequent gain generated by their sale we reject petitioner’s contention that kidder peabody engaged ina tortious conversion of his account by refusing his directions in to close the account petitioner argues that kidder peabody having exercised control_over his property became the owner of that property and is taxable on the gains realized when it was sold he concludes that his receipt of the respondent mistakenly determined that petitioner had unreported interest_income in the amount of dollar_figure at trial respondent noted this mistake and it has not prejudiced petitioner who is taxable on the full dollar_figure although petitioner has declined to file a brief he has set forth his arguments in a document entitled tax protest which he attached to his petition herein and also introduced into evidence at trial he has set forth additional arguments ina trial memorandum and made still others at trial net sale proceeds was not the receipt of taxable_income but rather a partial restitution by tortfeasor petitioner is in effect seeking to relitigate in this forum his claims that kidder peabody improperly handled his account these are claims that the district_court ordered the parties to arbitrate but petitioner has failed to comply with that order petitioner apparently is displeased with the results he obtained in district_court therefore having made appeals and otherwise sought reconsideration of the district court’s order until enjoined from any further filings petitioner now seeks to bring kidder peabody as a hostile witness into this court petitioner however has already had ample opportunity to demonstrate the alleged tortious conversion but because he refuses to obey the district court’s order he has failed to do so in any event the evidence before this court flatly belies petitioner’s contentions of tortious conversion the written agreements between kidder peabody and petitioner reveal an agency relationship between a broker and its customer although disputes clearly arose we have no reason to find that the agency relationship ended before date when petitioner after considerable prodding by kidder peabody submitted an explicit authorization to liquidate his account petitioner has not shown that kidder peabody exercised any unauthorized dominion and control_over his account by refusing to terminate it earlier petitioner misrepresented the facts ina letter to the office of the attorney_general of new york when he stated in my letter of date i told them kidder peabody that i desired to liquidate the account in that letter however petitioner only complained that he had been placed in a situation where you kidder peabody tie my hands and force liquidation petitioner did not indicate any intent to liquidate his account instead he merely sought a meeting with you and whoever else at kidder pehabody has the authority to make the necessary adjustments to correct the wrongs petitioner also alleges that he tried to terminate his account orally before he offers no substantiation for these claims however and we have no more reason to believe them than we believe his misrepresentations in the letter he sent to the attorney_general of new york b the open_transaction claim petitioner fares no better with his contention that he received the income at issue in an open_transaction which presumably because of his litigation against kidder peabody is too indefinite to be the subject of taxation in in rare and exceptional circumstances when the fair_market_value of property received by a stockholder in exchange for his stock cannot be ascertained the original transaction may be considered open and later payments treated as capital_gains as they would have been if received at the time of the liquidation see 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 in petitioner’s case however the property he received was cash determined on the basis of prices of publicly traded stock there is no reason to treat the sale of stock as an open_transaction moreover petitioner received the sale proceeds from the stock under a claim of right and without restriction as to their disposition he himself chose to engage in litigation that however improbably might affect the results of the sale under these circumstances his receipt of income is a fortiori taxable in the year of receipt see sec a51 a hope v commissioner 471_f2d_738 3d cir affg 55_tc_1020 c income on payment of indebtedness in general a payment made in satisfaction of a person’s debt is income to that person see 279_us_716 thus the amounts kidder peabody retained to pay off petitioner’s obligations were income to petitioner here kidder peabody retained dollar_figure pursuant to its contractual right to offset petitioner’s margin obligations these margin obligations were consistently reflected as a net debit balance in kidder peabody’s statements of petitioner’s account petitioner is taxable both on the dollar_figure that he received and on the portion of the sale proceeds retained by kidder peabody petitioner also had the burden of proving how much gain_or_loss he realized on the sale of stock owned by him such proof requires that he establish his basis in the stock see sec_1012 92_tc_1027 sec_1_1012-1 income_tax regs petitioner is a certified_public_accountant and the record shows that he is aware that gain on the sale of stock represents the amount received over the basis ’ see sec_1001 a despite repeated invitations by respondent and by the court to prove his basis in the stock sold petitioner has failed to do so he has left the court with no choice but to hold him liable on all the proceeds from the sale of the stock see 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner thus may end up paying more in capital ’ petitioner knew of the importance of establishing his basis in the securities sold in proceedings on his motion to continue petitioner explained if the tax_court says that mr golub we still believe that this is income to you then that’s a basis problem then at best there’s a basis computation problem for me additionally petitioner’s pretrial memorandum urges that kidder peabody rather than he himself was taxable on the sale proceeds in so stating he contended that kidder peabody shall be made to answer and pay for the tax on the converted assets while ascribing a zero basis as the penalty for such outrageous malicious conduct gains taxes than he would have if he had provided evidence of basis but if so he has only himself to blame il state tax_refund income respondent has also determined that petitioner’s taxable_income includes the dollar_figure that the state of new york refunded or credited to petitioner in that year as overpaid state taxes from the previous year sec_111 provides that income recovered during the taxable_year is excluded from gross_income for that year but only to the extent that the amount of the recovery did not reduce prior federal income taxes the amount excluded is called the recovery_exclusion accordingly if a taxpayer would not have positive taxable_income in a given year regardless of whether he or she deducted state income taxes for that year then the taxpayer’s recovery_of those taxes in a subsequent year will be excluded from gross_income in that subsequent year see sec_1_111-1 income_tax regs the evidence shows that in the state sent dollar_figure of previously overpaid income taxes directly to petitioner and it credited the dollar_figure balance of these overpaid taxes to petitioner’s state_income_tax liabilities petitioner reported none of this refund on his federal_income_tax return for in this case petitioner’s return indicates taxable_income of a minus dollar_figure included in the amounts deducted for that year on schedule c under taxes and licenses was the amount of dollar_figure’ which petitioner labeled state and local it is obvious that the deduction of state income taxes produced no tax_benefit to petitioner for he would have had a negative_amount for taxable_income in any event accordingly under the regulations promulgated pursuant to sec_111 the dollar_figure in state taxes refunded to petitioner in constitute a recovery_exclusion and need not be included in gross_income for that year ’ under sec_451 the full dollar_figure would ordinarily be included in income the dollar_figure would be included because it was actually received by petitioner and the dollar_figure which he directed be credited against his state_income_tax liabilities would be included in his gross_income as constructively received insofar as it is credited to petitioner’s account or set apart for him or otherwise made available to him sec_1_451-2 income_tax regs petitioner has not explained the apparent discrepancy between his deduction of dollar_figure for state and local_taxes and the return in of dollar_figure of such taxes the regulations under sec_111 also provide that the aggregate of the sec_111 items eg the state income taxes paid for a prior year must be further decreased by the portion thereof which caused a reduction in tax in preceding or succeeding taxable years through any net_operating_loss carryovers or carrybacks affected by such items sec continued - - tit schedule c deductions income_tax deductions are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer see 503_us_79 moreover deductions are strictly construed and allowed only ‘ as there is a clear provision therefor ’ id quoting 292_us_435 taxpayers must substantiate any deductions claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 provides that a taxpayer must keep records that suffice to establish the amount of the claimed deductions sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in the instant case petitioner claimed schedule c deductions of dollar_figure and dollar_figure respectively on his and federal_income_tax returns at trial however he failed to produce any records to support these deductions moreover his income_tax returns give us ample continued b 6b income_tax regs under these regulations the dollar_figure recovery_exclusion might have been reduced for if carryovers from and had been given effect however we have sustained respondent’s disallowance of such carryovers and thus they do not affect the amount of the recovery_exclusion in this instance reason to be skeptical about the accuracy of the claimed deductions for example in the largest item deducted was a round figure of dollar_figure as other expenses for telephone litigation--reputation professional dues library-law publications for petitioner claimed as other expenses dollar_figure for telephone litigation reputation professional dues law library software---computer publications the size of these amounts when compared to the purposes for which they were allegedly spent causes us to doubt their accuracy having reviewed petitioner’s pleadings in this and other cases we cannot accept the assertion that he expended these amounts of money for the purposes set forth in any event it was his obligation to demonstrate the facts establishing the amount and nature of deductible expenses and he has failed to do so while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred see 39_f2d_540 2d cir we must have some basis on which an estimate may be made see 245_f2d_559 5th cir because the record contains no evidence upon which we might base such an estimate we find that petitioner has failed to prove that he is entitled to claim any deductions under sec_162 see 85_tc_731 iv net_operating_loss carryovers sec_172 authorizes a net_operating_loss_deduction in general a net_operating_loss is the excess of a taxpayer’s deductions over his gross_income with certain modifications the modifications include eliminating from the computations the net_operating_loss deductions capital_gains_and_losses of taxpayers other than corporations the deduction of personal exemptions and nonbusiness deductions sec_172 permits a net_operating_loss to be carried back and applied against taxable_income for the preceding taxable years and the succeeding years in the case of net_operating_loss deductions as in the case of other deductions the taxpayer bears the burden of proving the facts and the amount of the loss see rule a ocean sands holding corp v commissioner tcmemo_1980_423 affd without published opinion 701_f2d_167 4th cir on his federal_income_tax return petitioner claimed a net_operating_loss_carryover of dollar_figure from his and taxable years on his federal_income_tax return petitioner claimed a net_operating_loss_carryover of dollar_figure from his and taxable years respondent’s notice_of_deficiency disallowed these net_operating_loss carryovers in the substantive part of his petition which petitioner denominated tax protest letter he did not contest the disallowance of the net_operating_loss carryovers nor did he otherwise address their disallowance at trial or in his numerous filings we treat his failure to address these issues as in effect a concession see rule sec_34 15l1 e and 96_tc_226 89_tc_46 grossman v commissioner tcmemo_1996_ supplemented by tcmemo_1997_451 affd _ f 3d __ 4th cir date even if petitioner had not conceded the net_operating_loss issue he nevertheless failed to present evidence that would overcome respondent’s determination to disallow the net_operating_loss carryovers under these circumstances we sustain respondent’s determination and hold that petitioner is not entitled to deduct the net_operating_loss carryovers at issue see head v commissioner tcmemo_1997_270 v procedural issues a validity of deficiency_notice petitioner relying upon 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 contends that respondent’s notice_of_deficiency was arbitrary frivolous and capricious and thus that the determination that he received unreported income was fatally flawed we disagree in portillo the commissioner issued a notice_of_deficiency in reliance upon a third party’s form_1099 filed with the commissioner the u s court_of_appeals for the fifth circuit held that the notice was arbitrary because it lacked any ligaments of fact the court noted that the notice_of_deficiency would have been sufficient to entitle the commissioner to a presumption of correctness if the commissioner had demonstrated unreported income through some means such as by showing the taxpayer’s bank_deposits id pincite petitioner’s situation is significantly different from that of the taxpayer in portillo here petitioner concedes that he received the proceeds of the sale of his stock---although in his pretrial memorandum he calls those proceeds a partial restitution petitioner’s bank statement reflects a deposit of dollar_figure in date moreover kidder peabody’s records indicate that petitioner is chargeable with other income from dividends and prior sales of stock including the income used to pay his contractual account obligations to kidder peabody these are sufficient ligaments of fact to connect petitioner to the income at issue we hold that the notice_of_deficiency issued to petitioner was valid b pretrial proceedings petitioner contends that respondent failed to comply with the pretrial order and prejudiced his case petitioner urges see supra note that we consider dismissal an appropriate sanction the pretrial order stated if any unexcused failure to comply with this order adversely affects the timing or conduct of the trial the court may impose appropriate sanctions including dismissal to prevent prejudice to the other party or imposition on the court before the trial of this case we examined petitioner’s complaints about pretrial proceedings ina lengthy hearing on his motion for continuance there petitioner demonstrated that months before trial he may have encountered some difficulty in determining which attorney would handle the case for respondent this difficulty however did not prejudice his preparation of the case petitioner has also contended that his preparation was impaired by having to receive physical therapy twice a week before the trial of this matter again we determined that he has shown no prejudice to his preparation of his case because of these treatments we reaffirm our conclusion to that effect c quashing the subpoena petitioner has also questioned the court’s granting of the motion to quash his subpoena issued to ms chervin counsel for kidder peabody in the district_court proceedings that petitioner instituted ms chervin sought to quash the subpoena asserting in an affidavit that petitioner had failed to provide the fees and mileage required by rule she further averred that she had no personal knowledge of the matters involved finally she contended that petitioner’s attempt to subpoena her in this proceeding was an effort to circumvent the order of the u s district_court for the eastern district barring petitioner from making further filings in his case against kidder peabody we granted the motion to quash because petitioner had failed to furnish fees and mileage we did not reach the other bases to guash asserted by ms chervin congress in sec_7453 has provided that proceedings before this court are to be conducted according to such rules_of_practice and procedure as this court shall prescribe this court’s rule provides as follows a amount any witness summoned to a hearing or trial shall receive the same fees and mileage as witnesses in the united_states district courts b tender no witness other than one for the commissioner shall be required to testify until the witness shall have been tendered the fees and mileage to which the witness is entitled according to law petitioner did not follow our rules he has given no reason for his failure to do so the record in this case indicates that petitioner is a person of ample means and further that he is familiar with the rules of this court there was no impediment to his furnishing the fees and mileage prescribed in our rules in this instance however as in many others he has failed to follow those rules the court is entitled to enforce its rules - - we did so properly in this case when in accordance with rule b we did not require the witness to testify in the absence of a tender of fees and mileage we decline to reconsider that action vi accuracy-related_penalties we must also decide whether petitioner is liable for accuracy-related_penalties for and sec_6662 a imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs negligence has been further defined as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 - -- on the basis of this record we conclude that petitioner is liable for accuracy-related_penalties under sec_6662 in he failed to report substantial amounts of income in and he claimed deductions to which he was not entitled he failed to provide any reasonable explanation or any credible_evidence to substantiate his entitlement to the deductions he has not shown that there was reasonable_cause for any portion of the resulting underpayment or that he acted in good_faith petitioner’s actions were not those of a reasonable and prudent person under the circumstances accordingly petitioner is liable for accuracy-related_penalties under sec_6662 for and vii penalty under sec_6673 respondent seeks imposition of a penalty under sec_6673 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer’s position is frivolous or groundless or if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law see 791_f2d_68 7th cir kish v commissioner tcmemo_1998_16 talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir in our opinion such is the case here and we believe that a penalty is appropriate petitioner is a certified_public_accountant from his appearances before us we know that he is sufficiently conversant with tax law to understand the issues presented in this case he knew of his obligation to present facts concerning his bases in his securities and the nature of his claimed business_expenses nevertheless for reasons of his own he has chosen not to do so instead he has advanced the baseless notion that his receipt of hundreds of thousands of dollars from liguidation of his account is not income but rather a a partial restitution by tortfeasor petitioner’s conduct of this case makes it plain that he has instituted this action in a renewed attempt to argue that kidder peabody the university of chicago and others named as defendants in his previous lawsuits have wronged him two u s district courts have forbidden petitioner from using their resources to attack these defendants and the u s court_of_appeals for the second circuit has issued a similar order and levied sanctions against him petitioner has now sought to use this court for the same ends but he may not do so our function is to provide a forum for deciding issues regarding liability for federal taxes petitioner has interfered with that function to the detriment of parties wishing to - - present legitimate cases petitioner has also caused needless expense and wasted resources for respondent respondent’s counsel the proposed witness and this court we do not and should not countenance the use of this court as a vehicle fora disgruntled litigant to proclaim the alleged wrongdoing of others especially when that litigant has refused to obey an appropriate court’s order to arbitrate his grievances in this case petitioner received substantial amounts of income in but he failed to pay income taxes on those amounts his defense to that failure is frivolous and wholly without merit we will require petitioner to pay a dollar_figure penalty under sec_6673 petitioner has advanced many other arguments in his submissions to this court they appear to be variations of the contentions we have addressed herein we have considered all those arguments and to the extent not specifically addressed herein we find them to be without merit in view of the foregoing decision will be entered under rule
